Case 3:20-cv-00860-RDM-CA Document5 Filed 06/23/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY BRENT HECKMAN, Civil No. 3:20-cv-860
Petitioner . (Judge Mariani)
V.
S. SPAULDING, WARDEN,
Respondent
MEMORANDUM
Presently before the Court is a petition for writ of habeas corpus pursuant to 28
U.S.C. § 2241 (Doc. 1), filed by Petitioner Jeffrey Brent Heckman (“Heckman”), a federal
inmate confined at the United States Penitentiary, Lewisburg, Pennsylvania (“USP-
Lewisburg”). Heckman alleges that he is improperly placed in the Special Housing Unit
(‘SHU”) at USP-Lewisburg, and he seeks release from the SHU. Preliminary review of the
petition has been undertaken, see R. GOVERNING § 2254 CASES R.4 (directing prompt
examination of the petition and dismissal if it plainly appears that the petitioner is not entitled
to relief)’, and, for the reasons set forth below, the Court will dismiss the petition.
I. Discussion
A habeas petition may be brought by a prisoner who seeks to challenge either the

fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S. 45, 494 (1973); Tedford

 

1 These rules are applicable to petitions under 28 U.S.C. § 2241 in the discretion of the Court.
See R. GOVERNING § 2254 CASES R.1(b).
Case 3:20-cv-00860-RDM-CA Document5 Filed 06/23/20 Page 2 of 3

v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas relief is clearly quite limited: ‘The
underlying purpose of proceedings under the ‘Great Writ’ of habeas corpus has traditionally
been to ‘inquire into the legality of the detention, and the only judicial relief authorized was
the discharge of the prisoner or his admission to bail, and that only if his detention were
found to be unlawful.” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers
of Congress and the Court Regarding the Availability and Scope of Review, 114
Harv.L.Rev. 1551, 1553 (2001)). However, when seeking to impose liability due to the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws, the
appropriate remedy is a civil rights action. See Leamer, 288 F.3d at 540.

Additionally, “although a § 2241 attack on the execution of a sentence may challenge
some matters that occur at prison, such as deprivation of good-time credits and other prison
disciplinary matters . . . this does not make § 2241 actions like ‘condition of confinement’
lawsuits, which are brought under civil rights laws.” Stanko v. Obama, 393 F. App’x 849,
850-51 (3d Cir. 2010) (citations and quotations omitted). When an inmate’s challenge is to
“a condition of confinement such that a finding in [the inmate’s] favor would not alter his
sentence or undo his conviction,” a petition for writ of habeas corpus is inappropriate.
Leamer, 288 F.3d at 542.

In the instant action, Heckman is not challenging the duration or propriety of his
sentence. Instead, he asserts that he is improperly placed in the SHU and seeks release

from special housing unit confinement. Heckman also requests that all staff at USP-
Case 3:20-cv-00860-RDM-CA Document5 Filed 06/23/20 Page 3 of 3

Lewisburg wear proper personal protective equipment and that inmates be provided with
proper cleaning and personal hygiene supplies. Heckman’s requested relief would neither
alter his sentence nor undo his conviction. Therefore, his claims do not appropriately lie in
habeas and the instant habeas petition will be dismissed. See Bronson v. Demming, 56 F.
App’x 551, 553-54 (3d Cir. 2002) (holding that habeas relief was unavailable to an inmate
seeking release from disciplinary segregation to general population, and the district court
properly dismissed that habeas petition without prejudice to any right to assert claims in
properly filed civil complaint).
il. Conclusion

For the reasons set forth above, the Court will dismiss the habeas petition without
prejudice to any right Heckman may have to reassert his present claims in an appropriate

civil rights action.2

 

 

“
Robert D>Mariani”
United States District Judge

Dated: June >, 2020

 

2 In this regard, the Court expresses no opinion as to the merits, if any, of any civil rights claim
Heckman may file based upon the facts asserted herein.

3
